Citation Nr: 0114184	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for tinea versicolor.  

3.  Entitlement to service connection for prostatitis.  

4.  Entitlement to service connection for urethritis.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from November 1982 to November 
1998.  The veteran also reports having active duty from 
September 1978 to September 1982, though this service has not 
been verified.  The DD Form 214 confirms that he had 4 years 
of service prior to 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

On the veteran's August 2000 substantive appeal, he requested 
a Travel Board hearing.  He withdrew that request in an 
October 2000 communication and instead requested local 
hearing.  The veteran withdrew that request for a local 
hearing in a statement dated in April 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Specifically, in disability compensation claims, the VCAA 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken. 

Initially, the Board notes that the RO denied each of the 
veteran's claims on appeal as not well grounded.  However, as 
discussed above, the VCAA has eliminated the requirement for 
a well-grounded claim.  This change must be implemented when 
readjudicating the claims on remand.  

Review of the claims folder reveals that the RO secured the 
veteran's service medical records for his period of service 
from November 1982 to November 1998.  The rating decision, 
statement of the case, and supplemental statement of the case 
all indicate that records from the earlier period of service 
could not be obtained.  However, there is nothing in the 
claims folder that documents the RO's attempts to secure 
those records or of the response indicating that they are not 
available or that additional attempts would be futile.   

In addition, the Board notes the veteran's allegation that 
other service medical records are not associated with the 
claims folder.  Specifically, he explains that, although he 
served in the Army, he received treatment at a Navy hospital.  
Work product dated in October 1999 indicated that the veteran 
alleged treatment at Long Beach Naval Hospital in 1996 and at 
Terminal Island Naval Clinic in 1997.  In November 1999, the 
RO requested additional service medical records from Balboa 
Naval Hospital or Naval Medical Center in San Diego, 
California, for treatment from January 1996 to October 1997.  
Review of the claims folder reveals no response as to the 
availability of such records.  Pursuant to the VCAA, a remand 
is in order so that the RO may institute further attempts to 
obtain the veteran's complete service medical records as 
provided by law.  

Finally, the Board notes that, in the May 2001 informal 
hearing presentation, the veteran's representative requested 
that the case be remanded for medical examinations for the 
low back disorder and the tinea versicolor.  The VCAA 
specifies that, in the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  On remand, 
after receiving the additional service medical records, if 
any, the RO should take additional action as deemed 
necessary, to include VA examinations. 

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the veteran's 
reported period of active service from 
September 1978 to September 1982.  In 
addition, the RO should attempt to secure 
the veteran's service medical records for 
the period of service from September 1978 
to September 1982, as well as any records 
maintained by the Balboa Naval Hospital or 
Naval Medical Center in San Diego, 
California, for treatment at Long Beach 
Naval Hospital or Terminal Island Naval 
Clinic from January 1996 to October 1997, 
as provided by law.   

2.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

3.  The RO should then readjudicate the 
veteran's claims for service connection as 
set forth above.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


